UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-55237 RENEWABLE ENERGY AND POWER, INC. (Exact name of registrant as specified in its charter) Nevada 46-1294868 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3395 Cheyenne Ave. #111 N. Las Vegas, NV. 89032 (Address of principal executive offices) (Zip Code) Telephone: (702) 685-9524 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of outstanding shares of the registrant’s common stock was 74,521,720 as of August 19, 2015. RENEWABLE ENERGY AND POWER, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2015 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 4 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2015 (UNAUDITED) AND SEPTEMBER 30, 2014 5 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2(UNAUDITED) 6 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2(UNAUDITED) 7 NOTES TO CONDENSED FINANCIAL STATEMENTS 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES 19 ITEM 4. CONTROLS AND PROCEDURES. 20 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 21 ITEM 1A. RISK FACTORS. 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 21 ITEM 4. MINE SAFETY DISCLOSURES. 21 ITEM 5. OTHER INFORMATION. 21 ITEM 6. EXHIBITS. 22 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q ("Quarterly Report") contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance, and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe,” “may,” “will,” “should,” “can have,” “likely,” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. For example, all statements we make relating to our estimated and projected costs, expenditures, cash flows, and financial results, our plans and objectives for future operations, growth or initiatives, strategies, plans to repurchase shares of our common stock, or the expected outcome or impact of pending or threatened litigation are forward-looking statements. All forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those that we expected, including: We derive many of our forward-looking statements from our operating budgets and forecasts, which are based upon many detailed assumptions. While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors, and it is impossible for us to anticipate all factors that could affect our actual results. For the discussion of these risks and other risks and uncertainties that could cause actual results to differ materially from those contained in our forward-looking statements, please refer to “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended September 30, 2014 ("Annual Report"), filed with the Securities and Exchange Commission (“SEC”) on February 5, 2015, and "Part II - Item 1A. Risk Factors" of this Quarterly Report. The forward-looking statements included in this Quarterly Report are made only as of the date hereof. We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events, or otherwise, except as otherwise required by law. · changes in or new government regulations or increased enforcement of the same, · unavailability of desirable acquisitions, inability to complete them or inability to integrate them, · increased costs, including from increased raw material or energy prices, · changes in general worldwide economic or political conditions, · adverse publicity or negative consumer perception regarding solar investments, · issues with obtaining raw materials of adequate quality or quantity, · litigation and claims, including product liability, intellectual property and other types, · disruptions from or following acquisitions, including the loss of customers, · increased competition, · slow or negative growth in the solar power industry, · the loss of key personnel or the inability to manage our operations efficiently, · problems with information management systems, manufacturing efficiencies and operations, · insurance coverage issues, · the volatility of the stock market generally and of our stock specifically, · increases in the cost of borrowings or unavailability of additional debt or equity capital, or both, or fluctuations in foreign currencies and, · interruption of business or negative impact on sales and earnings due to acts of God, acts of war, terrorism, bio-terrorism, civil unrest and other factors outside of our control. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Renewable Energy and Power, Inc. Condensed Balance Sheets June 30, September 30, 2015 2014 (Unaudited) Assets Current Assets: Cash $ 8 $ 462 Accounts receivable from MDI (Note 4) 1,294,444 930,900 Inventories 250,545 337,296 Total current assets 1,544,997 1,268,658 Property and equipment, net of accumulated depreciation of $124,124 and $85,971 326,376 364,529 Intangibles, net of accumulated amortization of $139,986 and $104,235 152,024 187,775 Other assets (security deposit) 5,000 5,000 $ 2,028,397 $ 1,825,962 Liabilities and Shareholders' Equity Current Liabilities: Accounts payable to MDI (Note 4) $ 1,281,092 $ 1,018,831 Accounts payable to others 24,797 44,800 Accrued interest payable to MDI (Note 4) 53,333 38,333 Payable to shareholder 25,000 25,000 Consulting fees payable to officers 168,506 129,506 Total current liabilities 1,552,728 1,256,470 Convertible note payable to MDI (Note 4) 250,000 250,000 Total liabilities 1,802,728 1,506,470 Commitments and Contingencies (Note 4) Shareholders' Equity: Common stock, 200,000,000 shares authorized, par value $.001 per share, 74,521,720 shares issued and outstanding 74,522 74,522 Additional paid-in capital 798,530 798,530 Accumulated deficit (647,383 ) (553,560 ) Total shareholders' equity 225,669 319,492 $ 2,028,397 $ 1,825,962 The accompanying notes are an integral part of these financial statements. 4 Renewable Energy and Power, Inc. Condensed Statements of Operations For the Three and Nine Months Ended June 30, 2015 and 2014 (Unaudited) For the Three Months Ended For the Nine Months Ended June 30, June 30, 2015 2014 2015 2014 Revenues (Note 4) $ 118,509 $ 183,159 $ 363,509 $ 425,611 Cost of revenues 95,243 147,641 273,435 342,086 Gross profit 23,266 35,518 90,074 83,525 Operating expenses: General and administrative 13,929 12,424 40,143 58,132 Amortization 11,625 12,501 35,751 37,503 Depreciation 13,602 10,950 38,153 32,850 Consultants 18,850 43,752 54,850 97,754 58,006 79,627 168,897 226,239 Loss from operations (34,740 ) (44,109 ) (78,823 ) (142,714 ) Interest expense (5,000 ) (5,000 ) (15,000 ) (15,000 ) Loss before federal income taxes (39,740 ) (49,109 ) (93,823 ) (157,714 ) Federal income taxes - Net loss $ (39,740 ) $ (49,109 ) $ (93,823 ) $ (157,714 ) Loss per share, basic $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average shares outstanding 74,521,720 74,521,720 74,521,720 74,521,720 The accompanying notes are an integral part of these financial statements. 5 Renewable Energy and Power, Inc. Condensed Statements of Cash Flows For the Nine Months Ended June 30, 2015 and 2014 (Unaudited) 2015 2014 Cash flows from operating activities: Net loss $ (93,823 ) $ (157,714 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 73,904 70,353 Changes in operating assets and liabilities: Accounts receivable from MDI (363,544 ) (425,611 ) Inventories 86,751 (13,138 ) Accounts payable to MDI 262,261 491,032 Account payable to others (20,003 ) 20,000 Accrued interest payable to MDI 15,000 15,000 Consulting fees payable to officers 39,000 - Net cash used in operating activities (454 ) (78 ) Cash flows from investing activities - - Cash flows from financing activities - - Net decrease in cash (454 ) (78 ) Cash at beginning of period 462 80 Cash at end of period $ 8 $ 2 Supplemental Cash Flow Disclosures Interest paid $ - $ - Taxes paid $ - $ - The accompanying notes are an integral part of these financial statements. 6 Renewable Energy and Power, Inc. Notes to Condensed Financial Statements (Unaudited) Note 1 – Nature of Business Renewable Energy and Power (the Company or REAP) was incorporated on October 15, 2012, under the laws of the State of Nevada, for the purpose of conducting all legal business. The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”), as amended for interim financial information. These financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the Company’s 2014 Annual Report on Form 10-K. The accompanying unaudited financial statements reflect all normal recurring adjustments necessary to present fairly the financial position, results of operations and cash flows for the interim periods, but are not necessarily indicative of the results for any subsequent quarter or the entire year ending September 30, 2015. Certain information or foot note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted, pursuant to the rules and regulations of the SEC for interim financial reporting. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management’s opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The interim results for the three and nine months ended June 30, 2015 are not necessarily indicative of results for the full fiscal year. The Company is engaged in the business of new and retrofit applications for LED lighting and innovative solar electrical generation. The LED products will lower the use of electrical power, lower maintenance costs for users and extend the useful life of lighting fixtures. The solar process will greatly increase the conversion of heat to electricity, and is patterned after technology that has been used in space exploration for many years. Management knows of no material adjustments needed in these financial statements to conform to Generally Accepted Accounting Principles. Note 2 – Going Concern These financial statements for the three and nine months ended June 30, 2015 were prepared assuming the Company will continue as a going concern. During the three months ended June 30, 2015, the Company has incurred a loss of $39,740 and has an accumulated deficit of $647,383. The Company will need to generate significant revenue in order to achieve profitability and may never become profitable. The Company has begun principal operations and, as is common with a start-up company, the Company has had recurring losses during its early stage. The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company does not have significant cash or other material assets, nor does it have an established source of revenue sufficient to cover its operating costs and to allow it to continue as a going concern. In the interim, shareholders of the Company have committed to meeting its minimal operating expenses. 7 Renewable Energy and Power, Inc. Notes to Condensed Financial Statements (Unaudited) Note 3 – Summary of Significant Accounting Policies Basis of presentation The Company reports revenues and expenses using the accrual method of accounting for financial and tax reporting purposes. These financial statements are presented in United States dollars and have been prepared in accordance with United States generally accepted accounting principles. Management estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue recognition The Company recognizes revenue from sales at the time the products are shipped, the price is determinable, the customers are invoiced and payment is reasonably assured. Invoices are due on a net 30 day basis.Shipping and handling costs are billed to customers and netted against shipping and handling expenses incurred by the Company, which are included in cost of revenues. All of the Company’s sales are to Multichip Display, Inc. (MDI), a shareholder of the Company. See Note 4. Accounts receivable The Company grants credit, generally without collateral. The Company performs periodic credit evaluations of its customers’ financial condition and believes that its customer acceptance, billing and collection policies are adequate to minimize potential credit risk. The Company has not incurred any credit losses to date. The Company provides an allowance for doubtful accounts that is based upon a review of outstanding receivables, historical collection information, and existing economic conditions. The allowance for bad debt is $0 as of June 30, 2015 September 30, 2014. Normal accounts receivable past due more than 30 days are considered delinquent. Delinquent receivables are written off based on individual credit evaluation and specific circumstances of the customer.All of the Company’s receivables are from MDI, a related party. See Note 4. Inventories Inventories are carried at the lower of cost (first-in, first-out, FIFO) or market (net realizable value) and include primarily Silicon wafers and displays with drivers. The inventories were purchased from two related parties during 2013 and 2014 and consisted of parts and supplies. See Note 4. 8 Renewable Energy and Power, Inc. Notes to Condensed Financial Statements (Unaudited) Note 4 – Related Party Transactions with Multichip Display, Inc. (MDI) MDI is owned by a minority shareholder (2,000,000 shares or 2.7%) of the Company as of December 31, 2014 and June 30, 2015. In addition, MDI became a minority shareholder (4,330,000 shares or 5.7%) through debt conversion (see below). The total direct and indirect ownership of REAP by MDI is 8.6% as of September 30, 2014 and June 30, 2015. The Company has an exclusive contract to manufacture products under contract from MDI. MDI will be the sales agent for certain government and private company contracts; REAP manufactures products based on bid prices as agreed between the parties. The Company has also agreed to purchase parts from MDI. As part of the agreement, MDI has agreed to support the operations of the Company through December 31, 2015. MDI is both a significant customer and significant vendor of the Company. For the three months ended June 30, 2015 and 2014, all of the Company’s sales resulted from transactions with MDI. The Company had the following related party transactions through June 30, 2015 for the time periods shown in the tables below. For the Three Months Ended June 30, Income & Expense Transactions: 2015 2014 Sales to MDI $ 118,509 $ 183,159 Inventory purchases from MDI* 84,769 174,984 Rent expense paid to MDI 7,500 7,500 Interest expense 5,000 5,000 Balance Sheet Accounts as of: June 30, 2015 September 30, 2014 Receivable from MDI $ 1,294,444 $ 930,900 Accounts payable to MDI 1,281,092 1,018,831 Accrued interest payable to MDI 53,333 38,333 Convertible note payable to MDI 250,000 250,000 * Includes purchases of some direct labor. The agreement with MDI includes an offset clause for accounts receivable from MDI and accounts payable to MDI. Neither party has requested to offset the balance. Note 5 – Related Party Transactions with Initial Shareholder Group Consulting fees payable to officers and shareholder During the three months ended June 30, 2015 and 2014, the Company incurred $18,850 and $43,752, respectively, of consulting fees which are payable to two officers and to one shareholder of the Company. Consulting fees payable to these officers and shareholder as of June 30, 2015 and December 31, 2014 were $168,506 and $129,506 respectively. 9 Renewable Energy and Power, Inc. Notes to Condensed Financial Statements (Unaudited) Note 6 – Share Capital We are authorized to issue 200,000,000 shares of common stock and no preferred stock. Upon formation, 42,010,000 shares were issued to the founders of the Company in exchange for rights to an extensive design of a solar generating process and a prototype of a final product. On October 31, 2012, 2,000,000 shares were issued for $10,000. In February 2013, 4,330,000 shares were issued in a debt conversion for the equipment of MDI Industries, Inc. In March 2013, 25,000,000 shares were issued in a debt conversion. In June 2013, 1,181,720 restricted common shares were issued for unpaid wages. Major shareholders of the Company have donated $4,370 to capital and received no additional shares. Note 7 – Income Taxes The difference between the expected income tax expense (benefit) and the actual tax expense (benefit) computed by using the Federal statutory rate of 34% is as follows: For Nine Months Ended June 30, 2015 2014 Expected income tax benefit at statutory rate of 34% $ 31,800 $ 53,623 Change in valuation allowance (31,800 ) (53,623 ) Income tax expense (benefit) $ - $ - Deferred tax assets and liabilities are provided for significant income and expense items recognized in different years for tax and financial reporting purposes. Temporary differences, which give rise to a net deferred tax asset, are as follows: Deferred tax assets: June 30, 2015 September 30, 2014 Tax benefit of net operating loss carry-forward $ 191,000 $ 166,000 Book and tax difference for amortization of intangibles 29,000 22,200 Less: valuation allowance 220,000 ) (188,200 ) Net deferred tax asset $ - $ - The Company had a federal net operating tax loss carry-forward of approximately $561,000 as of June 30, 2015. The tax loss carry-forwards are available to offset future taxable income with the federal carry-forwards beginning to expire in 2033. At June 30, 2015 the deferred tax valuation allowance increased by $31,800 from September 30, 2014. The realization of the tax benefits is subject to the sufficiency of taxable income in future years. The deferred tax assets represent the amounts expected to be realized before expiration. The Company periodically assesses the likelihood that it will be able to recover its deferred tax assets. The Company considers all available evidence, both positive and negative, including historical levels of income, expectations and risks associated with estimates of future taxable income and ongoing prudent and feasible profits. As of June 30, 2015 and September 30, 2014, the Company established valuation allowances equal to the full amount of the net deferred tax assets due to the uncertainty of the utilization of the operating losses in future periods. During the nine months ended June 30, 2015 and 2014, no amounts have been recognized for uncertain tax positions and no amounts have been recognized related to interest or penalties related to uncertain tax positions. The Company has determined that it is not reasonably likely for the amounts of unrecognized tax benefits to significantly increase or decrease within the next twelve months. The Company is currently subject to a three year statute of limitations by major tax jurisdictions. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following management discussion and analysis of financial condition and results of operations should be read in connection with the accompanying unaudited condensed financial statements and related notes thereto included elsewhere in this Report and the audited consolidated financial statements and notes thereto included in the Company’s Form 10-K for the fiscal year ended September 30, 2014. Cautionary Notice Regarding Forward Looking Statements Readers are cautioned that the following discussion contains certain forward-looking statements and should be read in conjunction with the “Special Note Regarding Forward-Looking Statements” appearing at the beginning of this Annual Report. The information contained in Item 7 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This filing contains a number of forward-looking statements, which reflect management’s current views and expectations with respect to our business, strategies, products, future results and events, and financial performance. All statements made in this filing other than statements of historical fact, including statements addressing operating performance, events, or developments which management expects or anticipates will or may occur in the future, including statements related to distributor channels, volume growth, revenues, profitability, new products, adequacy of funds from operations, statements expressing general optimism about future operating results, and non-historical information, are forward looking statements. In particular, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements, and their absence does not mean that the statement is not forward-looking. These forward-looking statements are subject to certain risks and uncertainties, including those discussed below. Our actual results, performance or achievements could differ materially from historical results as well as those expressed in, anticipated, or implied by these forward-looking statements. We do not undertake any obligation to revise these forward-looking statements to reflect any future events or circumstances. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions (including those described below), and apply only as of the date of this filing. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forwardlooking statements. Factors which could cause or contribute to such differences include, but are not limited to, the risks to be discussed in our Annual Report on form 10-K and in the press releases and other communications to shareholders issued by us from time to time which attempt to advise interested parties of the risks and factors which may affect our business. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. 11 Overview We were incorporated in Nevada in October 15, 2012 and maintain our principal executive offices at 3395 W. Cheyenne Ave, North Las Vegas, NV 89032. For convenience in this report, the terms "Company," "Renewable," “REAP,” “we" and "us" may be used to refer to Renewable Energy and Power, Inc. except where indicated otherwise. Our telephone number is (702) 685-9524. Company Overview Mission Statement of Renewable Energy and Power Inc.: Provide investors with products expanding markets. Renewable Energy and Power Inc. plans to provide renewable energy that is competitive with fossil fuels by employing proprietary new technologies, and combining them with existing solar and wind power generation and LED lighting. At this time, all solar and wind power energy products are in development and none have been delivered to a customer. Renewable Energy and Power is a combination of two synergistic, wholly-owned operating divisions: 1. Solar Hybrid (Sol-Hy) (All products in development at this time) 2. LEDLites USA (All products sold through MDI) These two divisions operating together within REAP create a synergistic effect for providing green energy. Both companies will function in international markets that are in vigorous growth stages of development, with long-term prospects in both the USA and international markets such as Germany, Spain and possibly South America. Within the USA, solar components are driven by federal and state legislation with tax incentives which vary by state and time. Solar Hybrid (Sol-Hy) The primary technology of Solar Hybrid, trade name Sol-Hy, is in solar energy concentration and conversion to electricity. A proprietary holographic lens structure, optical light guide, multi-junction semiconductor, and licensing of patented interconnect technology enables Sol-Hy to offer more efficient collection of solar energy than most existing conventional technologies. These patented processes increase solar cell interconnect reliability, providing higher electrical efficiency and significant production cost savings while conserving expensive semiconductor materials. The Company has licensed a number of patents for this process, and will file proprietary patents on developing technology as well as trademarks, trade names and copyrights. 12 Sol-Hy’s competitive advantages in this field include: · A product in development in multi-junction solar panel that uses a technology developed for space satellites which outputs twice the power in the same amount of space as multi-crystalline silicon solar panel competitors. The core technology has been proven for years in space satellites and is now ready for wide-spread general power generation. REAP is actively developing a solar panel utilizing this technology and expects to be in limited production by 4th quarter 2015. · Solar cell efficiencies vary from 6% for amorphous silicon-based solar cells to 44.0% with multiple-junction production cells and 44.4% with multiple dies assembled into a hybrid package.[11][12] Solar cell energy conversion efficiencies for commercially available multi-crystalline Si solar cells are around 15%. [11]-"Solar Junction Breaks Concentrated Solar World Record with 43.5% Efficiency". Cnet.com. [12]- Green, M.A. (2003).Third Generation Photovoltaics. Springer-Verlag. ISBN3-540-26562-7. · The foundational intellectual property is protected and will continue to be built upon to maintain a competitive edge. REAP has licensed the patents listed below to enable it to produce multi-junction solar cell products and feels that the purchased and licensed technologies are important in providing a secure basis for this development effort. · U.S. Patent Number 7,215,025 · U.S. Patent Number 7,205,635 · U.S. Patent Number 7,205,181 · U.S. Patent Number 6,982,475 · U.S. Patent Number 6,753,208 The key to Solar Hybrid’s success will be the performance and reliability of its panels. All of our products and their components will be rigorously tested to stringent industry standards. Our products are being designed to meet or exceed reliability and life-cycle viability for industry approval under the Energy Star criteria; however these products have not been tested or approved by the authorized agencies at this time. Certification by Underwriter Labs (UL) and other certification organizations are in process and the corporate ground work for ISO 9001:2008 and ISO 14001:2004 certifications are underway. These certification guarantees and underwriting will allow worldwide product distribution and installation once completed. Time for initial completion of UL and ISO is currently set for fourth quarter of 2015. LED Lites USA LED Lites USA is in the business of producing and marketing LED (Light Emitting Diode) light fixtures and components for both the residential and commercial markets. LED lighting is a green technology that consumes far less energy and requires much less maintenance than competing lighting technologies, making it highly competitive for both retrofit and new lighting systems. Federal and State Legislation and Federal and State Tax Benefits are driving the LED lighting market not just in the United States but all over the world. 13 Federal Legislation includes the Energy Independence and Security Act of 2007 passed December 2007, confirmed July 15, 2011, requiring phasing out low efficiency incandescent lighting starting in the year 2012 in favor of CFL (Compact Fluorescent Light) bulbs and other high Lumen per Watt technologies. But CFL is at best an interim solution, far less efficient and more toxic (using mercury) than LED lighting which can be expected to be the lighting of choice as costs come down with the expansion of the market. The Federal Energy Policy Act of 2005 offers tax incentives to energy-efficient commercial buildings. Any building that can cut its lighting power density by 25-50 percent is eligible to receive a tax reduction of 60 cents per square foot. By converting to LED bulbs, companies can reduce their electricity consumption for lighting by 60 percent. Not only do LED users see immediate reductions in their energy bills, they also receive government endorsed tax incentives for making their buildings more energy efficient. LED Lites USA has its background in power supply technology and thermal management having been a spin-off of Multichip Display, Inc. in late 2012. For more than 20 years, Multichip Display and its predecessor Multichip Assembly has engineered and manufactured power supplies and electronic circuits for demanding military and commercial applications. These power supplies use multi-output switchers, linear and ferro-resonant topologies for the aerospace, defense, telecom, networking and industrial markets, in both custom and standard (VME, PCI, etc.) form factors. LED Lites USA will both leverage the technology of suppliers and develop technologies and intellectual properties of its own. Hundreds of millions of dollars have already been invested by component suppliers, for example in the LED chips themselves. Although, LED Lites USA has the flexibility to use several different suppliers of LED chips, they have developed special pricing contracts with primary suppliers. Flexibility of design will protect us from becoming someone else’s captive customer with high pricing. Our design approach gives LED Lites USA a platform for the Sun Harvesting, Motion Detection and light level selection options. Sun Harvesting provides energy savings through the sensing of ambient light conditions to reduce power on fixtures located near windows or other well illuminated areas while maintaining full light intensity on other fixtures in the same room. Motion Detection adjusts the light intensity to Light Level Selected intensity (reduced levels) when no motion is detected in the room. LED Lites USA will use its core skills in thermal management, system packaging and manufacturing to develop and advance technology for two key purposes: · To develop product solutions that maintain a leadership position over its competitors based upon superior cost-benefit to its customers, as well as greater product functionality. · To drive down unit cost while maintaining the key domestic work-force through the advancement of manufacturing and assembly technology and processes. Federal Legislation The new energy bill (passed December 2007, confirmed July 15, 2011) will begin phasing out sales of incandescent lighting beginning in 2012. 14 Tax Incentives The Federal Energy Policy Act of 2005 offers tax incentives to energy-efficient commercial buildings. Any building that can cut its lighting power density by 25-50 percent is eligible to receive a tax reduction of 60 cents per square foot. By converting to LED bulbs, companies can reduce their electricity consumption for lighting by 60 percent. Not only do LED users see immediate reductions in their energy bills, they also receive government endorsed tax incentives for making their buildings more energy efficient. "LED lighting is 70-80% more efficient than traditional lighting and can create some very dramatic lighting effects,” states Roger Hale, energy consultant and owner of Commercial LED Lighting in Florida, "but the real asset of LED technology is the length of time these lights last." "Conservatively, we estimate that LED lights will last for at least 12 to 15 years, giving them a clear advantage over halogen and compact fluorescent lighting, (CFL)". Business Strategy The immediate business strategy is to pursue contracts with customers with lighting needs for outdoor newly installed and retrofit of existing facilities. We are in negotiations with a highway billboard company to replace the existing lighting on the billboards with LED lights. We are in design stage of this process. We will continue to manufacture and deliver lighting products for MDI Industries, while the above negotiations are continuing. The solar component of our business is not presently operating awaiting funding. Products We presently produce lighting products under subcontract for MDI Industries, Inc. These products are for the aeronautical industry, commercial, and industrial applications. We have access to a full line of lighting from both domestic and foreign sources to supply lighting for new installations and/or to retrofit existing lighting installations. Marketing and Sales We employ commissioned salesmen to sell our products to various business groups, including the outdoor advertising industry, parking lot lights and lighting of sales and inventory areas for car dealers. When funding to begin operations in the solar power area is available, we will employ the sales force needed to pursue customers in this area. Manufacturing Our manufacturing process generally consists of the following operations: (i) sourcing parts for products, (ii) warehousing these parts, (iii) assembling these parts into the products according to the specifications of the customer involved (iv) testing the products to insure that the specifications of the customer are met. (v) shipping the products to the customer location. The assembly process entails the use of various mechanical and electronic tools that are housed in our facility in North Las Vegas. We employ, as contractors, skilled and experienced engineers and technicians. 15 Management Information and Communication Systems We use customized computer software systems, as well as commercially-packaged software, for handling order entry and invoicing, manufacturing, inventory management, shipping, warehouse operations, customer service inquiries, accounting operations and management information. We believe that these systems have improved operating efficiencies and customer service. Materials and Suppliers We employ a purchasing staff that works with marketing, product development, formulations and quality control personnel to source raw materials for products as well as other items purchased by us. Raw materials are sourced principally from the United States, Europe and China. Raw materials used by us are available from a variety of suppliers. We seek to mitigate the risk of a shortage of parts and materials through our relationships with our principal suppliers, including identification of alternative suppliers for the same, or similar, parts and materials where available. Government Regulation At this time there are no government regulations other than SEC, IRS and Nevada State corporate compliance rules that apply to the Company’s operations. The Company believes it is in compliance with all of these agencies rules and regulations. Competition We are engaged in industries with a high degree of competition. There are many Lighting companies pursuing the same customers. We have a history of excellent products with our present customer, MDI Industries, Inc. and have a management team with years of experience in our chosen areas of operation. We intend to compete based on price, performance, and quality of the products offered to customers. Intellectual Property We have exclusives licenses for six patents covering for the solar manufacturing activity when the funding to begin this activity is achieved. As we derive additional products they will be patented and trademarked as necessary. Employees At June 30, 2015, we employed approximately 10 full-time and approximately 5 part-time employees. None of our employees is represented by a collective bargaining unit. We believe that we have good relationships with our employees. 16 RESULTS OF OPERATIONS For the three months ended June 30, 2015 compared to the three months ended June 30, 2014: Revenues Revenues at June 30, 2015 totaled $118,509 as compared to $183,159 at June 30, 2014 from MDI, a related party. Gross Profit Gross profit decreased by $12,252 to $23,266 for the three months ended June 30, 2015 from $35,518 for the three months ended June 30, 2014. This decrease in gross profit was primarily attributable to lower sales. Profit margins remained constant for these time periods. As a percentage of net sales, gross profit was 19.6% for the three months ended June 30, 2015 and 19.4% for the three months ended June 30, 2014. General and Administrative Expenses General and administrative expenses increased by $1,505 or 12%, to $13,929 for the three months ended June 30, 2015 from $12,424 for the three months ended June 30, 2014. As a percentage of net sales, general and administrative operating expense is 11.8% for the fiscal quarter as compared to 6.8 % for the three months ended June 30, 2014. Amortization of Intangible Assets Amortization of intangible assets was $11,625 for the three months ended June 30, 2015 and $12,501 for the three months ended June 30, 2014. For each period, amortization expense was primarily related to intangible assets recorded in connection with the purchase of assets. Depreciation of Property and Equipment Depreciation of property and equipment totaled $13,602 and $10,950 for the three months ended June 30, 2015 and 2014, respectively. Consultants Consultants incurred from services provided by the officers of the Company and others totaled $18,850 and $43,752 for the three months ended June 30, 2015 and 2014, respectively. The decrease in the expense was related to the voluntary reduction in consultant rates and a major reduction of activity pending corporate funding. Interest Expense Interest expense was $5,000 and $5,000 for the three months ended June 30, 2015 and 2014, respectively, and primarily consisted of interest expense on indebtedness under our convertible note payable to MDI. 17 For the nine months ended June 30, 2015 compared to the nine months ended June 30, 2014: Revenues Revenues at June 30, 2015 totaled $363,509 as compared to $425,611 for fiscal 2014, from MDI, a related party. Gross Profit Gross profit increased by $6,449 to $90,074 for the nine months ended June 30, 2015 from $83,585 for the nine months ended June 30, 2014. This increase in gross profit was primarily attributable to the better control of costs in the current period. As a percentage of net sales, gross profit was 24.8 % for the nine months ended June 30, 2015 and 19.6 % for the nine months ended June 30, 2014. General and Administrative Expenses During the nine months ended June 30, 2015, general and administrative expenses decreased by $17,989 or 30.9 % to $40,143 from $58,132 for the nine months ended June 30, 2014. As a percentage of net sales, general and administrative operating expenses are 11.0 % for fiscal 2015 compared to 13.7% for the nine months ended June 30, 2014. Amortization of Intangible Assets Amortization of intangible assets was $35,751 for the nine months ended June 30, 2015 and $37,503 for the nine months ended June 30, 2014. For each period, amortization expense was primarily related to intangible assets recorded in connection with the purchase of assets. Depreciation of Property and Equipment Depreciation of property and equipment totaled $38,153 and $32,850 for the nine months ended June 30, 2015 and 2014, respectively. Consultants Consultant expenses incurred from services provided by the officers of the Company and others totaled $54,850 and $97,754 for the nine months ended June 30, 2015 and 2014, respectively. The decrease in the expense was related to reduction of design related consulting due to completion of two new development programs in FY2014 and an overall reduction of activity. Interest Expense Recorded interest expense was $15,000 and $15,000 for the nine months ended June 30, 2015 and 2014, respectively, and consisted of interest expense on indebtedness under our convertible note payable to MDI. 18 Liquidity and Capital Resources As of June 30, 2015, we had cash of $8. Net cash used in operating activities was $439 and $78 for the nine months ended June 30, 2015 and 2014, respectively. Our cash reserves will not be sufficient to meet our operational needs and we need to raise additional capital to pay for our operational expenses and provide for capital expenditures above the basic operational expenses, which are estimated at $20,000 per month. If we are not able to raise additional working capital, we may have to cease operations altogether. Our future depends upon our relationship with MDI as well as MDI’s future relies upon us. MDI Corporation is a minority owned government contractor, which previously assembled all of the products that were being sold by MDI. The owner of MDI no longer wished to be engaged in the assembly and manufacture of the products, but to become only a sales organization. Renewable purchased the equipment, inventory and business knowledge to begin business as a separate entity. Not only is MDI the sole customer of Renewable, but Renewable is the sole assembly and manufacture provider for MDI. As part of the agreement, MDI has agreed to support the operations of the Company through December 1, 2015. Summary Our existing sources of liquidity will not provide cash to fund operations and make the required payments on our debt service for the next twelve months. Our ability to continue as a going concern is dependent entirely on raising funds through the sale of equity or debt. We will continue our attempt to raise additional capital. Some of the possibilities available to us are through private equity transactions, to develop a credit facility with a lender or the exercise of options and warrants. However, such additional capital may not be available to us at acceptable terms or at all. In the event that we are unable to obtain additional capital, we would be forced to cease operations altogether. Off Balance Sheet Arrangements During the six months ended June 30, 2015, we did not engage in any off balance sheet arrangements as defined in item 303(a)(4) of the SEC’s Regulation S-K. ITEM 3. QUANTITATIVE AND QUALITATIVE. Quantitative and Qualitative Disclosures Not Applicable. 19 ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Under the supervision of, and the participation of, our management, including our Chief Executive Officer and Chief Financial Officer, we have conducted an evaluation of our disclosure controls and procedures (as defined in Rules 13a-15 (e) and 15d-15(e) under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this Quarterly Report on Form 10-Q to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms, and is accumulated and communicated to our management as appropriate to allow timely decisions regarding required disclosure. Based on this evaluation and taking into account that certain material weaknesses existed as of September 30, 2014, our Chief Executive Officer and Chief Financial Officer have each concluded that our disclosure controls and procedures were not effective. As a result of this conclusion, the financial statements for the period covered by this Quarterly Report on Form 10-Q were prepared with particular attention to the material weaknesses. Notwithstanding the material weaknesses in internal controls that continue to exist as of June 30, 2015, we have concluded that the financial statements included in this Quarterly Report on Form 10-Q present fairly, the financial position, results of operations and cash flows of the Company as required for interim financial statements. Due to the small number of employees dealing with general administrative and financial matters and the expenses associated with increases to remediate the disclosure controls and procedures that have been identified, the Company continued to operate without changes to its internal controls over financial reporting for the period covered by this Quarterly Report on Form 10-Q while continuing to seek the expertise it needs to remediate the material weaknesses at an appropriate cost benefit basis. 20 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. None. ITEM 1A. RISK FACTORS. In addition to the other information set forth in this Quarterly Report, careful consideration should be given to the following risk factors as well as the risk factors set forth in Part I, Item 1A, Risk Factors, of our Annual Report on Form 10-K for the fiscal year ended September 30, 2014, any of which could materially affect our business, operations, financial position, stock price, or future results. The risks described herein and in our Annual Report on Form 10-K for the fiscal year ended September 30, 2014 are important to an understanding of the statements made in this Quarterly Report, in our other filings with the SEC and in any other discussion of our business. These risk factors, which contain forward-looking information, should be read in conjunction with Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the unaudited consolidated financial statements and related notes included in this Quarterly Report. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. No sales of unregistered equity securities were made during the period. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. MINE SAFETY DISCLOSURES. None. ITEM 5. OTHER INFORMATION. None. 21 ITEM 6. EXHIBITS. Exhibit Description 31.1** Certification of CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2** Certification of CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1** Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2** Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 ** Filed herewith electronically. 22 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RENEWABLE ENERGY AND POWER, INC. Date: August 19, 2015 By: /s/ Donald MacIntyre Donald MacIntyre Chief Executive Officer By: /s/ Bruce Parsons Bruce Parsons Chief Financial Officer 23
